Per Curiam. Thurman Ragar, Jr., a full-time, state-salaried public defender in Sebastian County, was appointed by the trial court to represent appellant, Thomas Lee Stone, an indigent defendant. Following a trial held on June 26, 27, and 29, 2006, appellant was found guilty of nine counts of rape and sentenced to serve four life sentences together with five twenty-year sentences, with the sentences to run consecutively. A timely notice of appeal was filed with the circuit clerk, pursuant to Ark. R. App. P. - Crim. 2, and the record has been lodged in this court. Mr. Ragar now seeks to be relieved as counsel for appellant in this criminal appeal, based upon the case of Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000) (holding that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal) and Ark. Code Ann. § 16-87-201 et seq. (1998). Since the court’s decision in Rushing, the law was changed by the General Assembly. Act 1370 of 2001 provides in part: “A person employed as full-time public defender, who is not provided a state-funded secretary may also seek compensation for appellate work from the Arkansas Supreme Court or the Arkansas Court of Appeals.” That provision is now codified as Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2005).  Mr. Ragar’s motion states that he is provided with a full-time, state-funded secretary. Accordingly, we grant his motion to withdraw as attorney on direct appeal. Greg Knutson will be substituted as attorney of record in this matter. The clerk will establish a briefing schedule.